Citation Nr: 1340254	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  03-15 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Whether there was clear and unmistakable error in the September 1971 rating decision that denied service connection for 2nd degree bilateral pes planus, asymptomatic.  


REPRESENTATION

Veteran represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which found no clear and unmistakable error in a September 1971 denial, by the RO, of service connection for 2nd degree bilateral pes planus, asymptomatic.  

In November 2012, the Veteran testified before the undersigned Veterans Law Judge on this issue.  A transcript of the hearing is in the claims file.  

In March 2013, the Board remanded the matter for further procedural development.  No further action to ensure compliance with the Board's remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  In a September 1971 rating decision, the RO denied service connection for bilateral pes planus on the grounds that the disorder was asymptomatic and inactive.  The Veteran was notified of that decision and he did not perfect a timely appeal. 

2.  The September 1971 rating decision that denied service connection for bilateral pes planus was adequately supported by the evidence of record and was not undebatably erroneous; the record does not demonstrate that the correct facts, as they were known in September 1971, were not before the RO at that time, or that incorrect laws or regulations were applied; and to the extent that the correct laws or regulations may have been misapplied, it is not absolutely clear that a different result would have ensued with the correct application thereof. 


CONCLUSION OF LAW

The September 1971 rating decision that denied service connection for bilateral pes planus was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7105 (West Supp. 2012); 38 C.F.R. §§ 3.104, 3.105(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the notice and duty to assist provisions of the law and regulations are not applicable to CUE claims.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002) (citing Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc)).  Therefore, discussion of the notice and duty to assist provisions in this case is not required.  38 U.S.C.A. §§ 5109A(a), 7111(a) (West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2012).

Merits

In a rating decision dated in September 1971 the RO denied service connection for 2nd degree bilateral pes planus, asymptomatic.  

A claimant whose VA claim has been adjudicated by the RO has one year after the issuance of written notification in which to initiate an appeal to the Board by filing a notice of disagreement.  

If no appeal is filed, the decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§3.104(a), 20.302, 20.1103.

After appropriate notice of the decisions and of his appeal rights, the Veteran did not appeal the September 1971 decision, and no evidence pertaining to the issue of pes planus was either physically or constructively received by VA within one year of the rating decision.  The September 1971 rating decision as relates to the issue of service connection for pes planus is therefore final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  

A final and binding RO decision will be accepted as correct in the absence of clear and unmistakable error.  Such a final decision may, however, be reversed or amended where evidence establishes that it was a product of clear and unmistakable error and the reversal or amendment will have the same effect as if the corrected decision had been made on the same date as the reversed or amended decision.  38 C.F.R. § 3.105(a).  

In January 2001 the Veteran filed a new claim for service connection for bilateral pes planus.  In a rating decision dated in February 2002, the RO denied reopening of the claim, which the Veteran appealed.  In a decision dated in September 2004, the Board reopened the claim and remanded it for further development.

In correspondence dated in September 2004, the Veteran alleged that the RO's September 1971 denial of service connection for pes planus was based on misapplication of the law as it existed at that time.  

In a rating decision dated in April 2007, the Appeals Management Center (AMC) granted service connection for bilateral pes planus, 2nd degree, asymptomatic, effective January 24, 2001; and in a rating decision dated in April 2010 the agency of original jurisdiction determined that there was no clear and unmistakable error in the September 1971 denial of service connection for bilateral pes planus.  The Veteran has perfected an appeal, and presented testimony, on the issue of clear and unmistakable error in the September 1971 rating decision.

Clear and unmistakable error is defined as follows: either the correct facts, as they were known at the time, were not before the adjudicator; or the statutory provisions extant at the time were incorrectly applied.  It is the sort of error which, had it not been made, would have manifestly changed the outcome at the time it was made.  It is an undebatable error, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed.  A determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992) (en banc).

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error of fact or of law that when called to the attention of later reviewers compels the conclusion to which reasonable minds could not differ that the result would have been manifestly different but for the error such that even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable error.  Fugo v. Brown, 6 Vet. App. 40 (1993).  

If a claimant wishes to reasonably raise clear and unmistakable error there must be some degree of specificity as to what the alleged error is; and, unless it is the kind of error that, if true, would be clear and unmistakable error on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  Fugo at 44.

A valid claim of CUE requires more than a disagreement as to how the facts were weighed or evaluated.  Crippen v. Brown, 9 Vet. App. 412 (1996); Luallen v. Brown, 8 Vet. App. 92 (1995) (mere disagreement with how the RO evaluated the facts is inadequate to raise the claim of CUE).  Moreover, a decision regarding CUE must be made on the basis of the law and evidence at the time of the decision at issue.  Porter v. Brown, 5 Vet. App. 233 (1993). 

The applicable law in effect at the time of the September 1971 rating decision provided, then, as now, for service connection where the facts, shown by evidence, established that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 501(a), 38 C.F.R. § 3.303 (as in effect since February 24, 1961).  

With regard to service connection for static foot deformities, compensation was, then and now, only available for acquired, not congenital flat feet.  See 38 C.F.R. § 4.57 (as in effect since April 1, 1946).  In the acquired condition, depression of the longitudinal arch, or the degree of depression, is not the essential feature.  Id.  The plantar surface of the foot is painful and shows demonstrable tenderness, and manipulation of the foot produces spasm of the Achilles tendon, peroneal spasm due to adhesion about the peroneal sheaths, and other evidence of pain and limited motion.  The symptoms should be apparent without regard to exercise.  Id.

The evidence before the RO at the time of the September 1971 adjudication consisted of a June 1971 claim for service connection for hearing loss; and the Veteran's service treatment records, including the reports of the Veteran's May 1968 enlistment and April 1971 separation examinations.  No foot abnormalities were complained of by the Veteran, or noted or detected by a medical provider, during these examinations or at any other time during active duty service.  

The evidence also included the report of an August 1971 VA examination, which contains the comment: "second degree pes planus, nonsymptomatic."  There was no further elaboration or remarks regarding the feet.

For the reasons that follow, the Board is unable to find clear and unmistakable error in the September 1971 rating decision.  

While there was reference to bilateral pes planus in August 1971, there was no indication as to whether the disorder was congenital or acquired; i.e., no mention of any abnormal callosities, areas of pressure, strain or demonstrable tenderness).  This is significant since congenital pes planus is not compensable or pensionable.  See 38 C.F.R. § 4.57 (providing that it is essential to make an initial distinction between bilateral flatfoot as a congenital or as an acquired condition.  The congenital condition, with depression of the arch, but no evidence of abnormal callosities, areas of pressure, strain or demonstrable tenderness, is a congenital abnormality which is not compensable or pensionable).

Although a private podiatrist has since opined that the Veteran's presenting pes planus in 2004 was likely aggravated "secondary to activities and circumstances of service," and while a VA podiatrist opined, in April 2009, that the Veteran's pes planus may actually have begun during service, this evidence was not at hand in 1971.  Instead, the only lay or medical evidence of record at the time of the 1971 rating decision was that the Veteran's had nonsymptomatic pes planus after service.  This did not meet the criteria for disability, or compensation, set out in 38 C.F.R. § 4.57; which again, states that certain signs and/or symptoms would be manifest; most notably pain and demonstrable tenderness, without regard to exercise.  In other words, while the Veteran currently suffers from painful bilateral pes planus, there was no lay or medical evidence in the claims file at the time of the September 1971 rating decision that undebatably demonstrated the presence of any of the symptoms of acquired pes planus, much less pain, described in 38 C.F.R. § 4.57.  In 1971, there simply was no evidence that the Veteran had acquired pes planus.

Even assuming, arguendo (as the private podiatrist intimates), that the Veteran's presumably congenital pes planus was aggravated by service, there was no lay or medical evidence, whatsoever, in the claims file at the time of the 1971 rating decision that supports this contention.  There is no allegation or evidence of pes planus prior to service, and no mention of pes planus (or any other foot complaint) during service; and the only descriptive evidence at the time of the 1971 rating decision was "nonsymptomatic."  This does not reflect aggravation during service.  

The Board has considered the Veteran's assertion that VA misapplied the law by denying service connection in 1971 because his pes planus was nonsymptomatic; that based on the mere finding of 2nd degree pes planus in August 1971 he should have been service-connected and assigned a noncompensable rating.  However, since the disorder was not disabling in 1971, the Board does not find that the RO misapplied the law by not granting service connection based on the mere presence of the disorder; since the gravamen of a claim of service connection is the presence of a current disability.  See 38 C.F.R. § 3.303 (1971) (providing that service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service).  According to the facts then known, there was no disability in or before 1971.  

Finally, even where the premise of error is accepted, the Court in Fugo stated that if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo, 6 Vet. App. 40, 43-45.  And even now, in hindsight, it is not undebatably clear that a different result would have ensued, as the evidence does not show that the Veteran's pes planus had its onset during service, as suggested by the VA examiner.  Instead, what is undebatably known is that pes planus was not complained of or detected at any time during service; and that a reference to pes planus a couple of months after service is completely bereft of any corroborative signs, symptoms, or observations.  Although two post-service providers have since opined, in retrospect, that a nexus to service is likely, these "hindsight" opinions, which the agency of original jurisdiction deemed sufficient for a grant of service connection more than 30 years after service, did not exist in 1971; and there was no evidence of disabling symptoms in or before September 1971.  

To reiterate, a CUE claim cannot succeed unless the error compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error (Fugo, 6 Vet. App. 40), and based on the evidence of record and applicable law in 1971, the Board does not find error in the September 1971 rating decision; i.e., that the law was misapplied.  Thus, the criteria for a finding of CUE have not been met and the Veteran's claim to revise or reverse the September 1971 rating decision with respect to the issue of service connection for pes planus must be denied.

ORDER

The appeal regarding whether there was clear and unmistakable error in the September 1971 rating decision that denied service connection for 2nd degree bilateral pes planus, asymptomatic, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


